 

Amendment To

 

DEBT CONVERSION AGREEMENT

 

This Agreement (the “Amendment Agreement”) is an amendment to the Debt
Conversion Agreement dated the 27th day of March, 2013 (“Conversion Agreement”),
by and between PAUL J. TRAVERS ("Holder"), and VUZIX CORPORATION, a Delaware
corporation ("Company").

 

In consideration of the mutual covenants and agreements contained herein and in
the Debt Conversion Agreement, the parties agree to amend the Conversion
Agreement effective immediately as follows:

  

1.Paragraph 3 (g) of the Conversion Agreement currently provides that:

 

(g) In the absence of an effective registration statement covering the
Conversion Shares, the Conversion Shares may only be resold only in accordance
with Regulation S, or in a transaction otherwise exempt from registration. The
Holder agrees not to make any direct or indirect disposition, sale, transfer,
pledge, hedge (including by way of short selling) or otherwise encumber
("Transfer") any Conversion Shares for a period of at least 180 days from the
Closing Date. They will not Transfer all or any portion of the Conversion Shares
unless (a) there is a registration statement declared effective by the SEC under
the Securities Act of 1933, as amended (the "1933 Act") with respect to the
Conversion Shares to be Transferred and no stop order suspending the
effectiveness of such registration statement is then in effect under the 1933
Act and no proceedings for that purpose have then been instituted or (b) the
Transfer is made under a valid exemption to registration under the 1933 Act.

 

The Conversion Agreement is hereby amended to delete the entire sentence from
3(g) - “The Holder agrees not to make any direct or indirect disposition, sale,
transfer, pledge, hedge (including by way of short selling) or otherwise
encumber ("Transfer") any Conversion Shares for a period of at least 180 days
from the Closing Date.”

 

2.All other provisions and terms of the Conversion Agreement shall remain the in
effect in accordance with their original terms.

 

EXECUTED on this __th day of March 2013.

 

Company: Vuzix Corporation Holder: Paul J. Travers     By: /s/ Grant Russell By:
/s/ Paul Travers Name: Grant Russell Name: Paul J. Travers Title: CFO Title:
President & CEO

 

 

